 Case: 1:20-cv-00509-MRB-KLL Doc #: 8 Filed: 11/17/20 Page: 1 of 4 PAGEID #: 113




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

ANDREW STEPHEN DRAZIK, JR.,                             Case No. 1:20-cv-509
    Plaintiff,
                                                        Barrett, J.
        vs.                                             Litkovitz, M.J.

KAO CORPORATION, et al.,                                REPORT AND
     Defendants.                                        RECOMMENDATION



        On July 1, 2020, pro-se plaintiff filed this action alleging antitrust violations against

defendants KAO Corporation, Vince Fischer, Keith Pings, Bill Gentner, and KAO U.S.A. H.Q.

As plaintiff paid the filing fee in this matter, he is responsible for service of process in this case.

He was required to either serve each defendant with a copy of the complaint and a summons or a

notice and request for waiver of service. See Fed. R. Civ. P. 4(c), (d). To date, however, none of

the defendants have been served with the complaint in this matter.

        Proper service of process is required in order for this Court to obtain in personam

jurisdiction over each defendant. O.J. Distrib., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345,

353 (6th Cir. 2003). Plaintiff bears the burden of exercising due diligence in perfecting service of

process and of showing that proper service has been made. Habib v. General Motors Corp., 15

F.3d 72, 74-5 (6th Cir. 1994). See also Byrd v. Stone, 94 F.3d 217 (6th Cir. 1996). In the absence

of a showing of good cause justifying the failure to timely serve the complaint, the Court may

either dismiss the complaint without prejudice or direct that service of process be effected within

a specified time. See Fed. R. Civ. P. 4(m). Rule 4(m) provides, in pertinent part, as follows:

        Time Limit for Service. If a defendant is not served within 90 days after the complaint
        is filed, the court – on motion or on its own after notice to the plaintiff – must dismiss
        the action without prejudice against that defendant or order that service be made
        within a specified time. But if the plaintiff shows good cause for the failure, the court
 Case: 1:20-cv-00509-MRB-KLL Doc #: 8 Filed: 11/17/20 Page: 2 of 4 PAGEID #: 114




       must extend the time for service for an appropriate period. . . .

Fed. R. Civ. P. 4(m).

       On October 20, 2020, the Court ordered plaintiff to show cause, in writing, why the

complaint should not be dismissed against the defendants for failure of service. (Doc. 5).

Plaintiff filed a response to the show cause order on November 4, 2020. (Doc. 6). Plaintiff’s

response states:

       In remedy the original complaint use of defendants’ legal names for immediate
       cause when issue of expert opinion necessary to comprehend the property in
       question by subpoena process, 15 U.S.C. § 9, to the indispensable party the Kao
       Corporation has jurisdictional controlling authority. Given court Order To Show
       Cause, please recognize this memorandum of law Motion for Amendment of claim
       In Rem. Redress complaint, infra.

       Please take notice, “Petition In rem”, v. “Kao Corporation, defendant”, as custodian
       of those documents, communications, and or records. Merit of the court, when an
       amendment relates back. Fed. R Civ. P Rule 15, sequence of discovery. Fed. R
       Civ. P Rule 26(d). Thus, without those experts listed in context of the complaint
       the reference to the ongoing concern of business insurance and burden of
       production under the laws citied as authorities would not be able to be referenced.
       Convenience, and in the interests of Justice. See generally, Fed. R. Civ. P Rule
       26(d)(3)(B): “discovery by one party does not require any other party to delay its
       discovery”.

        Cf, [enclosed]

               1. Letter to U.S. Senator Patrick Toomey, 31st October 2020
               2. Serving other process. Rule 4.1, U.S. Crt. Intl. Trade Commission
               certification, NOTICE, DEMAND for COMPLAINT, 22nd Oct. 2020
               3. Letter to U.S. Court Southern District of Ohio Western Div.,
               Memorandum for Movant of the Court to Expedite Discovery. 29th October
               2020

(Doc. 6 at 1-2).

       Plaintiff’s response to the show cause order does not address the service of process issue,

nor has plaintiff provided any justification for his failure to serve the defendants with process in


                                                  2
 Case: 1:20-cv-00509-MRB-KLL Doc #: 8 Filed: 11/17/20 Page: 3 of 4 PAGEID #: 115




this case. Because plaintiff has not shown good cause for his failure to serve defendants, the

Court should not extend the time for service.

        Accordingly, it is therefore RECOMMENDED that this case be DISMISSED without

prejudice for failure of service.




Date:   11/17/2020
                                                Karen L. Litkovitz
                                                United States Magistrate Judge




                                                   3
 Case: 1:20-cv-00509-MRB-KLL Doc #: 8 Filed: 11/17/20 Page: 4 of 4 PAGEID #: 116




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ANDREW STEPHEN DRAZIK, JR.,                          Case No. 1:20-cv-509
    Plaintiff,
                                                     Barrett, J.
       vs.                                           Litkovitz, M.J.

KAO CORPORATION, et al.,
     Defendants.


                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after being served

with a copy thereof. That period may be extended further by the Court on timely motion by either

side for an extension of time. All objections shall specify the portion(s) of the R&R objected to,

and shall be accompanied by a memorandum of law in support of the objections. A party shall

respond to an opponent’s objections within FOURTEEN DAYS after being served with a copy

of those objections. Failure to make objections in accordance with this procedure may forfeit

rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947

(6th Cir. 1981).




                                                 4
